DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Pending: 1, 2 and 4-19.

Response to Arguments
Applicant’s arguments, see amendment, filed 5/16/22, with respect to the rejection(s) of claim(s) 1, 2 and 4-19 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection have been made below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (11186475) in view of Schick et al. (2019/0062137).
Regarding claim 1, the Kim et al. reference discloses an apparatus (10) for filling containers, the apparatus comprising a positioning surface (900) on which a container to be filled can be arranged, a filling device (400) which is suitable and intended to fill the container via an opening of the container, wherein the filling device includes a filling element (410, 430) which is moveable in at least one direction which is perpendicular to a longitudinal direction of the container (see Figure 2), wherein the filling element is a filling nozzle (430) that can be positioned above the container opening for filling.
The Kim et al. reference further discloses proximity sensor (710) and camera (720), but doesn’t disclose a contour detection device comprising one or more sensors, which is suitable and intended for determining a contour of the container to be filled, and a processor configured to detect an internal volume of the container based on the contour of the container.
	However, the Schick et al. reference discloses another apparatus (Figs. 1, 6A, 6B, 7 and 8) for filling containers (170) with a positioning surface (conveyor 180) on which a container to be filled can be arranged, with a filling device (160) which is suitable and intended to fill the container via its container opening, wherein the apparatus has a contour detection device (120, 660, 980) which is suitable and intended for determining a contour of the container to be filled (Paragraph [0055] - [0056]), and a determination device (130) which, taking into account the contour of the container, detects an internal volume of the container (Paragraph [0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kim et al. device to have a contour detection and determination device as, for example, taught by the Schick et al. reference in order to 
automatically fill the container by volume.

Regarding claim 2, wherein the Kim et al. apparatus further includes a position detection device (discussed supra) having one or more position sensors (710; i.e., proximity sensors) which detects a position of the container relative to the positioning surface.

Regarding claim 4, wherein the Schick et al. further teaches that the contour detection device is suitable and intended to produce a two-dimensional image of the container. See Paragraph [0056], lines 5 and 6.

Regarding claim 5, wherein the Schick et al. further teaches that the contour detection device comprises a plurality of radiation sources whose radiation can be directed onto the container. See Paragraph [0092], lines 10 - 13. See Figures 6A - 8.

Regarding claim 6, wherein the Schick et al. further teaches that the radiation sources are arranged on a carrier which is movable in a direction perpendicular to the longitudinal direction of the containers. See Paragraph [0068].

Regarding claim 7, wherein the Schick et al. further teaches that the apparatus comprises at least a first distance detecting device which is suitable and intended to detect a distance of the container from the distance detecting means or distance detector. Acquisition system (110) determines distance. See Paragraph [0070].

Regarding claim 9, the method, as claimed, would be inherent during normal use and operation of the device.

Regarding claim 11, wherein the Kim et al. filling element (410, 430) is also movable in a second direction which is perpendicular to the longitudinal direction and perpendicular to the at least one direction.  See movement of filling element in Figure 2; see column 6, lines 44 - 49.

Regarding claim 12, inasmuch structure that is defined by a “safety device” having a sensor, any of the Kim et al. sensors would meet the claim limitation.

Regarding claim 13, the Kim et al. reference further discloses the filling element (410, 430) can be moved in the longitudinal direction of the container to be filled. See movement of filling element in Figure 2; see column 6, lines 44 - 49.

Regarding claim 14, the Schick et al. reference further teaches the filling device includes a measuring device having one or more measuring sensors (980) to determine an amount of liquid filled into the container.  See paragraph [0026].

Regarding claims 15 and 19, wherein a side surface which absorbs light is arranged on the side of the space opposite these radiation sources.  The Schick et al. reference further teaches a light absorbing surface (180), but any side surface would act as a light absorbing surface.

Regarding claim 16, wherein a wall thickness of the container is inferred and/or determined from the filling level and in particular taking into account the contour of the container.  The wall thickness would also be inferred by the Schick et al. or Ashrafzadeh et al. device, since both devices teach filling based on determining the shape to calculate volume.

Regarding claim 17, the method, as claimed, would be inherent during normal use and operation of the device.

Regarding claim 18, the method, as claimed, would be inherent during normal use and operation of the device.


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Schick et al. and further in view of Ashrafzadeh et al. (8327889).
Regarding claim 8, the Kim et al., as modified above, discloses the invention substantially as claimed, but doesn’t disclose the apparatus having a filling level detection device which detects a filling level of a liquid inside the container. 
However, the Ashrafzadeh et al. reference discloses another dispenser assembly that employs a sensing system which can advantageously sense or determine each of the presence, positioning, height, shape and volume of a container placed in a dispensing well. Additionally, a fill level of the container and even the material of the container can actually be sensed (see col. 4, lines 35 - 44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kim et al. device to further detect the filling level of liquid within the container as, for example, taught by the Ashrafzadeh et al. reference in order to not only determine the filling by volume but determine filling by liquid level within the container.
Regarding claim 10, the method, as claimed, would be inherent during normal use and operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Taylor et al. (2021/0387845) reference discloses another dispenser that determines wall thickness of the container from image analysis to determine volume (see para [0026]).
The Jagannathan et al. (10526185) reference discloses another dispenser that measures wall thickness for filling a container.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753